LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT is entered into as of December 27, 2011 by and
between Jones Soda Co. (USA) Inc., a Washington corporation (“Borrower”), and
Access Business Finance L.L.C. (“Lender”).

RECITALS

A. Borrower has requested that Lender provide financial accommodations to
Borrower as more fully set forth herein and in the Loan Documents.

B. The Obligations will be guaranteed by Guarantors.

NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound hereby, the Parties hereby agree as follows:

AGREEMENT

1. Certain Definitions and Index to Definitions.

1.1. Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared in accordance with GAAP consistently applied.

1.2. Definitions. All other terms contained in this Agreement, which are not
specifically defined herein, shall have the meanings provided in the UCC or the
PPSA to the extent the same are used herein. All references herein to the
singular or plural shall also mean the plural or the singular, respectively. As
used herein, the following terms shall have the following meanings:

1.2.1. “Advances” — see Section 2.1.1 hereof.

1.2.2. “Agreement” — this Loan and Security Agreement, together with all
exhibits and schedules hereto, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated, or replaced.

1.2.3. “Allowable Amount” — the lesser of (i) the Borrowing Base less
Availability Reserves and (ii) the Maximum Amount.

1.2.4. “Audit Fee” – The current hourly rate per examiner, plus travel expenses.

1.2.5. “Availability Reserves” — as of any date of determination, such amounts
as Lender may from time to time establish and revise in good faith reducing the
amount of Advances which would otherwise be available to Borrower hereunder:

1.2.5.1. To reflect events, conditions, contingencies or risks which, as
determined by Lender in good faith, do or may affect either (i) the Collateral
or any other property which is security for the Obligations or its value,
(ii) the assets, business or prospects of Borrower or any Obligor, or (iii) the
security interest and other rights of Lender in the Collateral (including the
enforceability, perfection and priority thereof);

1.2.5.2. To reflect Lender’s good faith belief that any collateral report or
financial information furnished by or on behalf of Borrower or any Obligor to
Lender is or may have been incomplete, inaccurate or misleading in any material
respect; or

1.2.5.3. In respect of any state of facts that Lender determined in good faith
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.

1.2.6. “Average Unused Portion of Maximum Amount” — the Maximum Amount less the
average Obligations that were outstanding during the immediately preceding
month.

1.2.7. “Avoidance Claim” — any claim that any payment received by Lender from or
for the account of an Account Debtor is avoidable under the United States
Bankruptcy Code, the BIA or any other state or federal debtor relief statute
under any applicable jurisdiction (collectively, “Bankruptcy Law”).

            1.2.8.    
“Balance Subject to Interest” – The sum of the unpaid balances of:
1.2.8.1.
1.2.8.2.
1.2.8.3.
1.2.9.
1.2.10.
1.2.11.
1.2.12.  
Advances;
Payments by Lender on account of Letters of Credit;
Other payments made by Lender arising hereunder for which Borrower is liable to
Lender.
“Banking Day” – A day on which a commercial bank is open for business in the
Chosen State.
“BIA” – Bankruptcy and Insolvency Act (Canada).
“Borrower” — see Preamble hereof.
“Borrowing Base” – the sum of:

1.2.12.1. (i) Seventy-Five percent (75%) of the Net Face Amount of Borrower’s
Eligible Accounts, plus the lesser of (1) N/A% of the Value of Eligible
Inventory, (2) N/A or (3) N/A of the Net Face Amount of Borrower’s Eligible
Accounts.

1.2.13. “Borrowing Base Certificate” — a request for an Advance, in a form
acceptable to Lender.

1.2.14. “Business Day” — any day which is not a Saturday, Sunday, or other day
on which national banks are authorized or required to be closed.

1.2.15. “Canada Loan Agreement” – That certain Loan and Security Agreement dated
as of essentially even date herewith, between Lender and Jones Soda (Canada)
Inc.

1.2.16. “Chosen Province” – British Columbia.

1.2.17. “Chosen State” — Washington.

1.2.18. “Claim” – a claim by an Account Debtor, of any defense, dispute, offset,
counterclaim, or rights of return or cancellation with respect to any Account.

1.2.19. “Clearance Days” — three (3) Business Days.

1.2.20. “Collateral”– All Borrower’s present and future Accounts, Chattel Paper,
Goods (including Inventory and Equipment), Instruments, Investment Property,
Documents, and General Intangibles, and the proceeds thereof.

1.2.21. “Collateral Management Fee” — .65% per month of Balance Subject to
Interest.

1.2.22. “Contractual Termination Date” – The end of the Initial Term or any
Renewal Term, as the case may be.

1.2.23. “Credit Accommodation” — any advance or other extension of credit by
Lender to or on behalf of Borrower hereunder.

      1.2.24.
1.2.25.
1.2.26.  
“Default Rate” – 10% per annum in excess of the Interest Rate.
“Default Waiver Fee” — $1,000.00.
“Delinquent Account” – see Section 1.2.29 (a).

1.2.27. “Early Termination Date” – the date on which this Agreement terminates
at the request of Borrower other than a Contractual Termination Date.

1.2.28. “Early Termination Fee” – the greater of the product of (x) the number
of months (or portions thereof) between the next Contractual Termination Date
and the Early Termination Date and (y) the greater of (1) the average monthly
interest plus Collateral Management Fee for the immediately preceding three
months, or (2) the Minimum Monthly Income, but no less than $15,000.00.

1.2.29. “Eligible Account”- an Account, excluding the following:



  (a)   Any Account which remains uncollected for more than 90 days from invoice
date (each a “Delinquent Account”);



  (b)   Finance Charges assessed by Borrower against past due Account Debtors.

(c) Any Account due from an Account Debtor that is insolvent;



  (d)   Any Account due from an Account Debtor affiliated with Borrower in any
manner;

(e) Any Account which is not unconditionally due and owing;



  (f)   Any Account owing by an Account Debtor which does not have a place of
business in the United States or Canada or which is not payable in US or
Canadian dollars, other than an Account (i) covered by credit insurance in form
and amount, and by an insurer, satisfactory to Lender, or (ii) supported by a
letter of credit issued by a financial institution acceptable to Lender;



  (g)   Any Account due from an Account Debtor who is any national, federal,
state, provincial or municipal government, including, without limitation, any
instrumentality, division, agency, body or department thereof, except where the
Account Debtor is bound to make payment directly to Lender;



  (h)   Accounts commonly known as “bill and hold” or a similar arrangement;



  (i)   Accounts due from an Account Debtor as to which 10% percent or more of
the aggregate dollar amount of all outstanding Accounts owing from such Account
Debtor are Delinquent Accounts.



  (j)   That portion of Accounts due from an Account Debtor which is in excess
of 10% percent of Borrower’s aggregate dollar amount of all outstanding Accounts
Receivable;



  (k)   Accounts for which Borrower is or may become indebted to the Account
Debtor;



  (l)   Accounts which are not free of all liens, encumbrances, charges, rights
and interest of any kind, except in favor of Lender;



  (m)   Accounts which are supported or represented by a promissory note,
post-dated check or letter of credit unless Lender holds a first priority
perfected security interest therein;



  (n)   That portion of Accounts due from an Account Debtor which is in excess
of any credit limit set by Lender for such Account Debtor;



  (o)   Accounts that are payable in other than US or Canadian dollars;



  (p)   Accounts that represent progress payments or other advance billings that
are due prior to the completion of performance by Borrower of the subject
contract for goods or services;



  (q)   Accounts that are unsuitable as collateral, as determined by Lender in
the exercise of its reasonable sole discretion.

            1.2.30.    
“Eligible Inventory” – Finished goods and raw materials Inventory of Borrower
which is:
1.2.30.1.
1.2.30.2.
1.2.30.3.
1.2.30.4.
1.2.31.  
Subject to Lender’s first priority, perfected security interest;
Of good and merchantable quality free from defects;
Not owned by Borrower for more than 180 days; and
Otherwise acceptable to Lender in its reasonable sole discretion.
“Event of Default” — see Section 12 hereof.

1.2.32. “Exposed Payments” – Payments received by Lender from an Account Debtor
that has become subject to a bankruptcy proceeding, to the extent such payments
cleared said Account Debtor’s deposit account within ninety days of the
commencement of said bankruptcy case.

1.2.33. “GAAP” — means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and pronouncements of the Financial
Accounting Standards Board (or any successor authority) that are applicable as
of the date of determination.

1.2.34. “Guarantors” — all entities now or hereafter guaranteeing the
Obligations.

1.2.35. “Initial Term” — one (1) year from the date hereof.

1.2.36. “Interest Rate” – 2.00% percent per annum in excess of the Prime Rate,
but no less than 5.25%. Any change in the Interest Rate shall be effective as of
the date of any change in the Prime Rate.

1.2.37. “Key Employees” — William Meissner and Carrie Traner.

1.2.38. “Lender” – See Preamble.

1.2.39. “Loan Documents” — this Agreement, together with any documents,
instruments and agreements, executed and/or delivered in connection herewith,
including the Warrant, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

1.2.40. “Loan Fee” — 1% of the Maximum Amount at the time this fee accrues.

1.2.41. “Maximum Amount” — $2,000,000.00 less the Balance Subject to Interest
under the Canada Loan Agreement.

1.2.42. “Minimum Monthly Income” — $5,000.00.

1.2.43. “Minimum Tangible Net Worth” — N/A.

1.2.44. “Misdirected Payment” – any payment on an Account, which has been
received by Borrower and not delivered in kind by Borrower to Lender within
three (3) Business Days of receipt thereof.

1.2.45. “Misdirected Payment Fee” — the greater of (i) $1,000.00 or (ii) 15% of
the amount of any Misdirected Payment.

1.2.46. “Monetary Collateral” — cash, checks or other proceeds of Collateral in
tangible form.

1.2.47. “Net Face Amount” — with respect to an Account, the gross face amount of
such Account less all trade discounts or other deductions and claims to which
the Account Debtor is contractually entitled.

1.2.48. “Obligated Party” — any entity obligated with respect to any Collateral.

1.2.49. “Obligations” — all present and future obligations owing by Borrower to
Lender whether arising hereunder or otherwise, and whether arising before,
during or after the commencement of any Bankruptcy Case in which Borrower is a
Debtor.

1.2.50. “Parent” – Jones Soda Co., a Washington corporation, the common stock of
which is traded on the NASDAQ stock exchange under the symbol JSDA.

1.2.51. “PPSA” – the Personal Property Security Act (British Columbia) and the
regulations and ministerial orders thereunder, as from time to time in effect,
provided, however, if attachment, perfection or priority of Lender’s security
interests in the Collateral are governed by the personal and movable property
security laws of any jurisdiction other than British Columbia, PPSA shall mean
those personal property security laws in such other jurisdiction (including the
Civil Code of Quebec where the Borrower owns any personal or movable property in
the Province of Quebec) for the purposes of the provisions hereof relating to
such attachment, perfection or priority and for the definitions related to such
provisions.

1.2.52. “Prime Rate” — The prime rate as reflected in the Wall Street Journal
from time to time. If the prime rate is reflected as a range, then the Prime
Rate as used herein shall be the highest amount in said range.

1.2.53. “Receiver” — a receiver, receiver-manager and receiver and manager.

1.2.54. “Renewal Term” — one year.

1.2.55. “Special Credit Accommodation” – A Credit Accommodation in excess of the
Allowable Amount, made at the request of Borrower.

1.2.56. “Special Credit Accommodation Surcharge” – The greater of 2% percent of
the amount of any Special Credit Accommodation or $500.00.

1.2.57. “Standard Fee Schedule” — the schedule of Lender’s standard fees for
services.

1.2.58. “Subordinating Creditor” – any creditor of the Borrower which has
executed a Subordination Agreement.

1.2.59. “Subordination Agreement” — a subordination agreement in form and
substance acceptable to Lender whereby Subordinating Creditor subordinates, in
favor of Lender, obligations owed to it by Borrower.

1.2.60. “Termination Date” — the earlier of (i) the Contractual Termination Date
or (ii) the date on which Lender elects to terminate this Agreement pursuant to
the terms herein.

1.2.61. “UCC” — The Uniform Commercial Code in effect in the Chosen State at the
date on which a determination thereunder is to be made.

1.2.62. “Unused Line Fee” — waived.

1.2.63. “Value of Eligible Inventory” — As determined by Lender in good faith,
the lower of (a) cost, computed on a first-in-first-out basis in accordance with
GAAP, or (b) market value.

1.2.64. “Warrant” – A warrant issued to Lender, in form and substance acceptable
to Lender, in its sole discretion, to purchase shares of the common stock of
Parent equal in value to $50,000, with an exercise price equal to the average
closing price of the Parent’s stock listed on the NASDAQ exchange during the
twenty (20) consecutive days following the earlier of: (i) of the date of the
initial Advance hereunder and (ii) the date of the initial Advance under the
Canada Loan Agreement.

2. Credit Facilities.

2.1. Advances. Subject to the terms and conditions of this Agreement, from the
date on which this Agreement becomes effective until the Termination Date:

2.1.1. Lender, shall, from time to time, at the request of Borrower, make
advances (“Advances”) to Borrower, less any Availability Reserves, so long as,
before and after such Advance, the Obligations do not exceed the Allowable
Amount.

2.1.2. Lender may, in its discretion, from time to time reduce the Borrowing
Base to the extent that Lender determines in good faith that:

2.1.2.1. The dilution with respect to the Accounts for any period (based on the
ratio of (a) the aggregate amount of reductions in Accounts other than as a
result of payments in cash to (b) the aggregate amount of total sales) has
increased in any material respect or may be reasonably anticipated to increase
in any material respect above historical levels;

2.1.2.2. The general creditworthiness of Account Debtors has declined; or

2.1.2.3. The number of days of the turnover of the Inventory for any period has
changed in any material respect, or (a) the liquidation value of the Eligible
Inventory, or any category thereof, has decreased, or (b) the nature and quality
of the Inventory has deteriorated.

2.2. Special Credit Accommodations.

2.2.1. Lender may, in its discretion, from time to time make a Special Credit
Accommodation available to Borrower.

2.2.2. Each Special Credit Accommodation shall be payable on demand.

2.3. General Provisions.

2.3.1. Borrowing Base Certificate. Each request from Borrower for a Credit
Accommodation shall be accompanied by a Borrowing Base Certificate, completed
and signed by Borrower.

2.3.2. Crediting Borrower’s Account. All Credit Accommodations by Lender may be
made by deposits or transfers to any demand deposit account of Borrower.

2.3.3. Authorization for Credit Accommodations. Subject to the terms and
conditions of this Agreement, Lender is authorized to make Credit
Accommodations:

2.3.3.1. Upon telephonic, facsimile or other instructions received from anyone
purporting to be an officer, employee or representative of Borrower; or

2.3.3.2. At the sole discretion of Lender, and notwithstanding any other
provision in this Agreement, if necessary to meet any Obligations, including but
not limited to any interest not paid when due.

2.4. Limitations on Credit Accommodations. Notwithstanding anything to the
contrary contained herein, Lender shall not be obligated to make a Credit
Accommodation if, before or as a result thereof, the Obligations shall exceed
the Allowable Amount.

3. Payments by Borrower.

3.1. In General.

3.1.1. Place of Payments. All payments hereunder shall be made by Borrower to
Lender at Lender’s address set forth herein or at such other place as Lender may
designate in writing.

3.1.2. ACH Debits. In order to satisfy any of the Obligations, Lender is hereby
authorized by Borrower to initiate electronic debit entries through the ACH or
other electronic payment system to any account maintained by Borrower. At the
Lender’s request, Borrower shall execute and deliver to Lender an authorization
agreement for ACH debits.

3.2. Interest and Fees.

3.2.1. Interest.

3.2.1.1. Basic Interest. Subject to Section 3.2.1.3 hereof, interest on the
Balance Subject to Interest shall be payable monthly, in arrears, shall be
computed at the Interest Rate, and shall be due on the first (1st) day of each
month following the accrual thereof. Lender is authorized to debit Borrower’s
loan account on the first Business Day of each month for interest accrued
hereunder during the preceding month.

3.2.1.2. Minimum Monthly Income. Any amount by which the sum of interest and
Collateral Management Fee earned hereunder and under the Canada Loan Agreement
in any month is less than the Minimum Monthly Income, shall be paid on the first
day of the following month.

3.2.1.3. Default Interest. Immediately upon the occurrence of an Event of
Default, interest shall be charged at the greater of: (i) interest on the
Balance Subject to Interest computed at the Default Rate; (ii) the monthly
average of all interest and fees paid by Borrower to Lender hereunder for the
preceding one-hundred eighty (180) days (or portion thereof if Obligations have
not been outstanding for at least one-hundred eighty (180) days); or (iii) the
Minimum Monthly Income for each applicable Month or portion thereof. Lender’s
failure to assess interest at the Default Rate as provided hereunder shall not
be deemed a waiver by Lender to charge such Default Rate.

3.2.1.4. Calculation of Interest. All interest charged hereunder shall be
computed on the basis of a three hundred sixty (360) day year (the “deemed
year”) for the actual number of days elapsed. Such rate of interest shall be
expressed as a yearly rate for the purposes of the Interest Act (Canada) by
multiplying such rate of interest by the actual number of days in the calendar
year of calculation, whether 365 or 366, as the case may be, and dividing it by
the number of days in the deemed year.

Notwithstanding anything herein to the contrary, in the event that any provision
herein would oblige Borrower to make any payment of interest or other amount
payable to Lender hereunder in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by Lender of interest at a
criminal or prohibited rate (as such terms are construed under the Criminal Code
(Canada) or any other applicable law), notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted nunc pro tunc to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by the Lender of interest at a
criminal or prohibited rate

3.2.1.5. Application of Collections. Lender shall, for the purpose of the
computation of interest due hereunder, add the Clearance Days to any payments,
which is acknowledged by the parties to constitute an integral aspect of the
pricing of Lender’s facility to Borrower, and shall apply irrespective of the
characterization of whether receipts are owned by Borrower or Lender. Should any
check or item of payment not be honored when presented for payment, then
Borrower shall be deemed not to have made such payment, and interest shall be
recalculated accordingly.

3.2.2. Fees.

3.2.2.1. Audit Fee. Borrower shall immediately pay to Lender an Audit Fee, in
addition to Lender’s related out-of-pocket expenses, in connection with each
audit Lender performs or causes to be performed hereunder.

3.2.2.2. Collateral Management Fee. Borrower shall pay the Collateral Management
Fee to Lender monthly, in arrears, on the first (1st) day of each month
following the accrual thereof.

3.2.2.3. Default Waiver Fee. Borrower shall pay the Default Waiver Fee to
Lender, immediately upon the waiver by Lender of any Event of Default hereunder,
so long as the waiver was done at the Borrower’s request.

3.2.2.4. Early Termination Fee.



  3.2.2.4.1.   Borrower shall immediately pay to Lender the Early Termination
Fee if Borrower terminates this Agreement, becomes the debtor in a case filed
under Bankruptcy Law or any similar state proceeding, or repays the Obligations
(whether by acceleration or otherwise, except if such repayment is due to
termination of this Agreement by Lender) prior to the end of the Contractual
Termination Date.

3.2.2.5. Loan Fee. Borrower shall pay the Loan Fee to Lender on the date hereof,
and on each subsequent one-year anniversary of the date hereof, until the later
of (i) termination of this Agreement, and (ii) full payment of all Obligations.

3.2.2.6. Misdirected Payment Fee. Borrower shall pay the Misdirected Payment Fee
to Lender, immediately on its accrual, on the amount of any Misdirected Payment.

3.2.2.7. Special Credit Accommodation Surcharge. Borrower shall pay the Special
Credit Accommodation Surcharge to Lender immediately when incurred, in addition
to all other interest, fees and other charges payable on such Credit
Accommodation.

3.2.2.8. Standard Fees. Borrower shall pay to Lender fees for such services as
Lender customarily charges, as set forth in Lender’s Standard Fee Schedule, a
copy of which will be provided to Borrower on demand. Lender shall have the
right to change all or any of such fees upon ten days notice to Borrower.

3.2.2.9. Unused Line Fee. Borrower shall pay the Unused Line Fee to Lender
monthly, in arrears on the first (1st) day of each month following the accrual
thereof.

4. Grant of Security Interest. To secure the performance of the Obligations,
Borrower grants to the Lender a security interest in the Collateral, and all
proceeds and products thereof.

5. Authorization to File Financing Statements.

5.1. The Borrower irrevocably authorizes the Lender to file in any applicable
jurisdiction pursuant to the UCC, PPSA or other applicable laws, any financing
statements and amendments thereto that:

5.1.1. Indicate the Collateral as all assets of the Borrower or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of the PPSA or Article 9 of the UCC, or as being of an
equal or lesser scope or with greater detail;

5.1.2. Contain any other information required by the PPSA or part 5 of Article 9
of the UCC for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether the Borrower is an organization,
the type of organization, and any organization identification number issued to
the Borrower and, (ii) in the case of a financing statement filed as a fixture
filing or indicating Collateral to be as-extracted collateral or timber to be
cut, a sufficient description of real property to which the Collateral relates;

5.1.3. Contain a notification that the Borrower has granted a negative pledge to
the Lender, and that any subsequent lien may be tortuously interfering with
Lender’s rights;

5.1.4. Advises third parties that any notification of Borrower’s Account Debtors
will interfere with Lender’s collection rights;

5.2. The Borrower agrees to furnish any of the foregoing information to the
Lender promptly upon request;

5.3. The Borrower ratifies its authorization for the Lender to have filed any
like initial financing statements or amendments thereto if filed prior to the
date hereof; and

5.4. The Lender may add any supplemental language to any such financing
statement as Lender may determine to be necessary or helpful in acquiring or
preserving rights against third parties.

6. Collection and Administration of Accounts.

6.1. Borrower shall direct its customers to send the proceeds of Accounts to an
address or deposit account as directed by Lender.

6.2. In the event Borrower receives proceeds of Collateral in the form of a wire
transfer or other intangible funds transfer mechanism, Borrower shall
immediately pay such proceeds to Lender.

6.3. Lender’s Powers. Borrower hereby authorizes Lender, at Borrower’s sole
expense, to exercise at any time in Lender’s discretion all or any of the
following powers, which powers are irrevocable until all of the Obligations have
been paid in full:

6.3.1. Receive, take, endorse, assign, deliver, accept and deposit, in the name
of Lender or Borrower, any and all cash, checks, commercial paper, drafts,
remittances and other instruments and documents relating to the Collateral or
the proceeds thereof;

6.3.2. Pay any sums necessary to discharge any lien or encumbrance that is
senior to Lender’s security interest in the Collateral, which sums shall be
included as Obligations hereunder.

6.3.3. Send requests (which may identify the sender by a pseudonym) for
verification of any Accounts directly to the Account Debtor or any bailee of the
Collateral.

6.3.4. Lender may notify Borrower’s customers that that the underlying Account
has been assigned to Lender and that payment thereof is to be made to the order
of Lender and sent directly to Lender. The notification may be in the form of
Exhibit A.

6.4. Release. Borrower hereby releases and exculpates Lender, its officers,
employees, agents, designees, attorneys, and accountants from any liability
arising from any acts under this Agreement or in furtherance thereof, whether of
omission or commission, and whether based upon any error of judgment or mistake
of law or fact, except for gross negligence or willful misconduct. In no event
shall Lender have any liability to Borrower for lost profits or other special or
consequential damages.

7. Representations and Warranties by Borrower.

7.1. All Accounts listed on any report provided by Borrower to Lender will be
unless otherwise noted on such report:

7.1.1. Bona fide existing obligations created by the sale and delivery of goods
or the rendition of services in the ordinary course of Borrower’s business;

7.1.2. Unconditionally owed and will be paid without the assertion of any Claim;
and

7.1.3. Not sales to any entity that is affiliated with Borrower or in any way
not an “arms length” transaction.

7.2. There are no actions or proceedings pending by or against Borrower before
any court or administrative agency and Borrower does not have knowledge or
belief of any pending, threatened, or imminent litigation, governmental
investigations, or claims, complaints, actions, or prosecutions involving
Borrower or any Guarantor of the Obligations, except for ongoing collection
matters in which Borrower is the plaintiff.

7.3. All financial statements relating to Borrower that have been delivered by
Borrower to Lender have been prepared in accordance with GAAP and fairly present
Borrower’s financial condition as of the date thereof and Borrower’s results of
operations for the period then ended. There has not been a material adverse
change in the financial condition of Borrower since the date of the latest
financial statements submitted to Lender on or before the date hereof.

8. Conditions Precedent to Advances.

8.1. Condition Precedent to Initial Advance. Subject to the other terms and
conditions contained herein, Lender’s obligation to make an initial Advance to
Borrower is subject to the satisfaction of, or waiver of, immediately prior to
or concurrently with the making of such initial advance, Borrower’s delivery of
the Warrant, duly executed by Parent.

8.2. Conditions Precedent to All Advances. Subject to the other terms and
conditions contained herein, Lender’s obligation to make any Credit
Accommodation available to Borrower is subject to the satisfaction of, or waiver
of, immediately prior to or concurrently with the making of such Credit
Accommodation, the following conditions precedent:

8.2.1. Representations and Warranties. The representations and warranties
contained in the Loan Documents shall be true and correct in all respects on and
as of the date of such Credit Accommodation.

8.2.2. No Event of Default. No Event of Default or event that with the giving of
notice or passage of time would constitute an Event of Default shall have
occurred and be continuing on the date of such Credit Accommodation.

8.2.3. Payment of All Fees. Borrower shall have paid to Lender all accrued and
unpaid fees and other amounts due and payable hereunder and pursuant to the
terms hereof.

8.2.4. Lender’s Priority Interest. Lender shall have a first priority security
interest in the Collateral, except as set forth in Exhibit B.

9. Authorization to Lender.

9.1. The Borrower irrevocably authorizes Lender to take any and all appropriate
action and to execute any and all documents and instruments, in the name of
Borrower, that may be necessary or desirable to accomplish the purposes of this
Agreement including the filing on behalf of Borrower with such governmental
authorities as are appropriate such documents (including, without limitation,
applications, certificates, and tax returns) as may be required for purposes of
having Borrower qualified to transact business in a particular state, province
or other geographic location.

9.2. Borrower authorizes Lender to accept, endorse and deposit on behalf of
Borrower any checks tendered by an account debtor “in full payment” of its
obligation to Borrower. Borrower shall not assert against Lender any claim
arising therefrom, irrespective of whether such action by Lender effects an
accord and satisfaction of Borrower’s claims, under §3-311 of the Uniform
Commercial Code, or otherwise.

10. Affirmative Covenants. Until full payment of the Obligations and termination
of this Agreement, Borrower shall:

10.1. At such times as Lender may request and in the manner specified by Lender,
deliver to Lender original invoices, copies of invoices, agreements, proof of
rendition of services and delivery of goods and other documents evidencing or
relating to the transactions which gave rise to any of the Collateral, together
with customer statements, schedules describing the Collateral and confirmatory
assignments to Lender thereof, in form and substance satisfactory to Lender, and
duly executed by Borrower.

10.2. Immediately advise Lender, in writing, of the assertion of any Claim by an
Account Debtor.

10.3. Financial Statements, Reports and Certifications. Furnish to Lender, in
form and substance satisfactory to Lender:

10.3.1. Annual Financial Statements. As soon as possible after the end of each
fiscal year of Borrower, and in any event within ninety (90) days thereafter:

10.3.1.1. A complete copy of Borrower’s financial statements, including but not
limited to (a) the management letter, if any, (b) the balance sheet as of the
close of the fiscal year, and (c) the income statement for such year, together
with a statement of cash flows, audited by a firm of independent certified
public accountants of recognized standing and acceptable to Lender, or if
permitted by Lender in writing, by Borrower; and

10.3.1.2. A statement certified by the chief financial officer of Borrower that
Borrower is in compliance with all the terms, conditions, covenants and
warranties of this Agreement.

10.3.2. Other Financial Statements. No later than thirty (30) days after the
close of each month (an “Accounting Period”):

10.3.2.1. Borrower’s balance sheet as of the close of such Accounting Period and
its income statement for that portion of the then current fiscal year through
the end of such Accounting Period certified by Borrower’s chief financial
officer as fairly representing its financial condition and results of operations
in accordance with US GAAP;

10.3.2.2. Borrower’s accounts receivable and accounts payable agings as of the
end of such Accounting Period, as well as its month end inventory report, and an
accounts receivable collection report in a form satisfactory to Lender,
certified by Borrower’s chief financial officer as being complete and correct in
all material respects;

10.3.3. Tax Returns. Copies of each of Borrower’s:

10.3.3.1. Federal income tax returns, and any amendments thereto, within ten
(10) days of the filing thereof with the Internal Revenue Service; and

10.3.3.2. Federal payroll tax returns within ten (10) days of filing, together
with proof, satisfactory to Lender, which all taxes have been paid.

10.3.4. A listing of all Borrower’s Inventory, based upon a physical count taken
by Borrower every N/A months and whenever requested by Lender.

10.4. Inspections.

10.4.1. During usual business hours, permit Lender, without notice to Borrower,
to periodically:

10.4.1.1. Have access to all premises where Collateral is located for the
purposes of inspecting (and removing, if after the occurrence of an Event of
Default) any of the Collateral, and

10.4.1.2. To inspect, audit, make copies of, and make extracts from Borrower’s
records as Lender may request.

10.4.2. Without expense to Lender, Lender may use any of Borrower’s personnel,
equipment, including computer equipment, programs, printed output and computer
readable media, supplies and premises for the collection of accounts and
realization on other Collateral as Lender, in its sole discretion, deems
appropriate.

10.5. Indemnification. Indemnify and save Lender harmless from any and all
liability with respect to any stamp or other taxes (other than transfer or
income taxes) which may be determined to be payable in connection with the
execution of the Loan Documents or any action of Lender with respect to the
Collateral, including, without limitation, the transfer of the Collateral to
Lender’s name or that of Lender’s nominee or any purchaser at a foreclosure
sale.

10.6. Enforcement of Judgments. Reimburse Lender for all costs and expenses,
including legal fees, which Lender incurs in enforcing any judgment rendered in
connection with this Agreement. This provision is severable from all other
provisions hereof and shall survive, and not be deemed merged into, such
judgment.

10.7. Taxes and Expenses Regarding Borrower’s Assets.

10.7.1. Make timely payment or deposit of all taxes, assessments or
contributions required of Borrower. If Borrower fails to make any such payment
or deposit or furnish proof of such payment immediately upon Lender’s request,
Lender may, in its sole discretion and without notice to Borrower:

10.7.1.1. Make payment of the same or any part thereof; or

10.7.1.2. Set up such reserves against the Obligations as Lender deems necessary
to satisfy the liability therefore, or both.

10.7.2. Lender may conclusively rely on statements of the amount owing or other
official statements issued by the appropriate governmental agency. Any payment
made by Lender shall constitute neither:

10.7.2.1. An agreement by Lender to make similar payments in the future; nor

10.7.2.2. A waiver by Lender of any default under the Loan Documents. Lender
need not inquire into, nor contest the validity of, any expense, tax, security
interest, encumbrance or lien, and the receipt of the usual official notice
requiring the payment thereof shall be conclusive evidence that the same was
validly due and owing.

10.8. Change in Name. Give Lender written notice immediately upon forming an
intention to change its name, jurisdiction of formation or form of business
organization.

10.9. Maintenance of Insurance.

10.9.1. The Borrower will maintain with financially sound and reputable insurers
insurance with respect to its properties and business against such casualties
and contingencies as shall be in accordance with general practices of businesses
engaged in similar activities in similar geographic areas. Such insurance shall
be in such minimum amounts that the Borrower will not be deemed a co-insurer
under applicable insurance laws, regulations, and policies and otherwise shall
be in such amounts, contain such terms, be in such forms and be for such periods
as may be reasonably satisfactory to the Lender. In addition, all such insurance
shall be payable to the Lender under a Lender Loss Payable Endorsement. Without
limiting the foregoing, the Borrower will:

10.9.1.1. Keep all of its physical property insured with casualty or physical
hazard insurance on an “all risks” basis, with broad form flood and earthquake
coverage and electronic data processing coverage, with a full replacement cost
endorsement and an “agreed amount” clause in an amount equal to 100% of the full
replacement cost of such property;

10.9.1.2. Maintain all such workers’ compensation or similar insurance as may be
required by law;

10.9.1.3. Maintain, in amounts and with deductibles equal to those generally
maintained by businesses engaged in similar activities in similar geographic
areas, general public liability insurance against claims of bodily injury,
death, or property damage occurring, on, in or about the properties of the
Borrower; business interruption insurance; and product liability insurance.

10.9.2. In the event that Borrower fails to maintain such insurance, Lender may
obtain such insurance at Borrower’s expense, and, after an Event of Default, to
adjust or settle any claim or other matter under or arising pursuant to such
insurance or to amend or cancel such insurance.

10.10. Notwithstanding that Borrower has agreed to pay the Misdirected Payment
Fee, Borrower shall pay to Lender on the next banking day following the date of
receipt by Borrower the amount of any proceeds of Accounts received by Borrower.

10.11. Access to Electronic Information. Borrower hereby permits Lender at any
time to access electronically information concerning any accounts maintained by
Borrower with any bank or other financial institution so long as such access is
in furtherance of, or to monitor compliance with, the terms of this Agreement,
and Borrower shall provide Lender with all necessary access codes, passwords and
the like to carry out the provisions hereof.

11. Negative Covenants. Borrower will not:

11.1. Modify Account Obligations. After an Event of Default, (i) grant any
extension of time for payment of any Accounts, (ii) compromise or settle any
Accounts for less than the full amount thereof, (iii) release in whole or in
part any Account Debtor; or (iv) grant any credits, discounts, allowances,
deductions, return authorizations, or the like with respect to any Accounts.

11.2. Negative Pledge. Hereafter grant any lien upon the Collateral except in
favor of Lender.

11.3. Mergers, etc. Enter into any acquisition, merger, consolidation,
reorganization, or recapitalization, or reclassify its capital stock, or
liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, assign, lease, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or any substantial part of
its business, property, or assets, whether now owned or hereafter acquired, or
acquire by purchase or otherwise all or substantially all of the properties,
assets, stock, or other evidence of beneficial ownership of any entity.

11.4. Transfer of Assets. Enter into any transaction not in the ordinary and
usual course of Borrower’s business, including the sale, lease, or other
disposition of, moving, relocation, or transfer, whether by sale or otherwise,
of any of Borrower’s assets (other than sales of Inventory to buyers in the
ordinary course of Borrower’s business as currently conducted).

11.5. Change of Name. Change Borrower’s name, Federal Employer Identification
Number, business structure, or identity, or add any new fictitious name.

11.6. Suspension of Business. Suspend or go out of a substantial portion of its
business.

11.7. Financial Covenant. Permit its tangible net worth at any time to be less
than the Minimum Tangible Net Worth;

12. Events of Default. Each of the following events or conditions shall
constitute an “Event of Default”:

      12.1.
12.2.
12.3.
12.4.  
Borrower defaults in the performance of any payment obligation due hereunder;
Borrower is in default with respect to any present or future agreement with
Lender;
Parent defaults in performance of any obligation under the Warrant;
The Obligations at any time exceed the Allowable Amount;

12.5. Borrower or any Guarantor fails to pay any indebtedness for borrowed funds
when due or fails to perform or observe any term, covenant, or condition of any
agreement relating to any such indebtedness, if the effect of such failure to
perform or observe is the acceleration of the maturity of such indebtedness,
whether or not such failure is waived by the obligee of such indebtedness; or
any such indebtedness is declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity thereof.

12.6. An order for relief is entered against any Obligor by any court; or any
Obligor does not generally pay its debts as they become due (within the meaning
of 11 U.S.C. 303(h) as at any time amended, or any successor statute thereto);
or any Obligor makes an assignment for the benefit of creditors; or any Obligor
applies for or consents to the appointment of a custodian, receiver, trustee, or
similar officer for it or for all or any substantial part of its assets, or such
custodian, receiver, trustee, or similar officer is appointed without the
application or consent of any Obligor; or any Obligor institutes (by petition,
application, answer, consent, or otherwise) any bankruptcy, insolvency,
reorganization, moratorium, arrangement, readjustment of debt, dissolution,
liquidation or similar proceeding relating to it under the laws of any
jurisdiction; or any such proceeding shall be instituted (by petition,
application, or otherwise) against any Obligor; or any judgment, writ, warrant
of attachment, execution, or similar process shall be issued or levied against a
substantial portion of the property of any Obligor;

12.7. An adverse change occurs with respect to the financial condition or
operations of Borrower which results in a material impairment of the prospect of
repayment of the Obligations;

12.8. A sale, hypothecation or other disposition is made of twenty (20%) percent
or more of the beneficial interest in any class of voting stock of Borrower;

12.9. Any Guarantor defaults in the performance of its obligations to Lender or
shall notify Lender of its intention to rescind, modify, terminate or revoke its
guaranty or it shall cease to be in full force and effect for any reason
whatever;

12.10. Any Subordinating Creditor fails to perform or observe any of such
Subordinating Creditor’s obligations under any Subordination Agreement, or
notifies Lender of the Subordinating Creditor’s intention to rescind, modify,
terminate or revoke the Subordination Agreement with respect to future
transactions, or the Subordination Agreement ceases to be in full force and
effect for any reason whatsoever;

12.11. Any of the Key Employees fails to devote one hundred (100%) percent of
their efforts in furtherance of the business affairs of Borrower for any one
month, or ceases to be employed by Borrower in the capacity that such employee
held as of the date of this Agreement and in either case is not replaced with an
employee reasonably acceptable to Lender;

12.12. Any provision of this Agreement or any of the Loan Documents ceases, for
any reason, to be valid and binding on Borrower.

13. Remedies.

13.1. Upon the occurrence of any Event of Default all Obligations shall accrue
interest at the Default Rate and Lender may:

13.1.1. Declare this Agreement and all of Lender’s obligations hereunder
terminated;

13.1.2. Declare all Obligations to be immediately due and payable, without
presentment, demand, protest, or notice of any kind, all of which are hereby
expressly waived by Borrower;

13.1.3. Take or bring, in the name of Lender or Borrower, all steps, actions,
suits or proceedings deemed by Lender necessary or desirable to effect
collection of or other realization upon any Collateral;

13.1.4. Change the address for delivery of Borrower’s mail to Lender and to
receive and open mail addressed to Borrower;

13.1.5. Extend the time of payment of, compromise, or settle for cash, credit,
return of merchandise, any and all Monetary Collateral and discharge or release
any Obligated Party without affecting any of the Obligations; and/or

13.1.6. Appoint by instrument in writing a Receiver or Receivers of the
Collateral or any part thereof;

13.1.7. Execute, file and serve, in its own name or in the name of Borrower,
mechanics or statutory liens or similar notices, or claims under any payment or
performance bond for the benefit of Borrower.

13.2. BORROWER WAIVES ANY REQUIREMENT THAT LENDER INFORM BORROWER BY AFFIRMATIVE
ACT OR OTHERWISE OF ANY ACCELERATION OF BORROWER’S OBLIGATIONS HEREUNDER.
FURTHER, LENDER’S FAILURE TO CHARGE OR ACCRUE INTEREST OR FEES AT ANY “DEFAULT”
OR “PAST DUE” RATE SHALL NOT BE DEEMED A WAIVER BY LENDER OF ITS CLAIM THERETO.

14. Standards for Exercising Remedies. To the extent that applicable law imposes
duties on the Lender to exercise remedies in a commercially reasonable manner,
the Borrower acknowledges and agrees that it is not commercially unreasonable
for the Lender:

14.1. To not incur expenses to prepare Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition;

14.2. To fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of;

14.3. To fail to exercise collection remedies against Account Debtors or other
persons obligated on Collateral or to remove liens or encumbrances on or any
adverse claims against Collateral;

14.4. To exercise collection remedies against Account Debtors and other persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists;

14.5. To advertise dispositions of Collateral through publications or media of
general circulation, whether or not the Collateral is of a specialized nature;

14.6. To hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the collateral is of a specialized nature;

14.7. To dispose of Collateral by using Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets;

14.8. To dispose of assets in wholesale rather than retail markets;

14.9. To disclaim all disposition warranties; or

14.10. To purchase insurance or credit enhancements to insure the Lender against
risks of loss, collection or disposition of Collateral or to provide to the
Lender a guaranteed return from the collection or disposition of Collateral.

14.11. Borrower acknowledges that the purpose of this Section 14 is to provide
non-exhaustive indications of what actions or omissions by the Lender would not
be commercially unreasonable in the Lender’s exercise of remedies against the
Collateral and that other actions or omissions by the Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section. Without limitation upon the foregoing, nothing contained herein shall
be construed to grant any rights to the Borrower or to impose any duties on the
Lender that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this Section 14.

15. Proceeds and Expenses of Dispositions. Borrower shall pay to the Lender on
demand any and all expenses, including reasonable legal fees and disbursements,
incurred or paid by the Lender in protecting, preserving, or enforcing the
Lender’s rights under or in respect of any of the Obligations or any of the
Collateral. After deducting all of said expenses, the residue of any proceeds of
collection or sale of the Obligations or Collateral shall, to the extent
actually received in cash, be applied to the payment of the Obligations in such
order or preference as the Lender may determine, notwithstanding contrary
instructions received by Lender from the Borrower or any other third party.

16. Legal Fees and Expenses. Borrower agrees to reimburse Lender on demand for:

16.1. The actual amount of all costs and expenses, including legal fees, which
Lender has incurred or may incur in:

16.1.1. Negotiating, preparing, or administering this Agreement, the Loan
Documents, and any other documents prepared in connection herewith;

16.1.2. Any way arising out of this Agreement or the Loan Documents;

16.1.3. Protecting, preserving or enforcing any lien, security interest or other
right granted by Borrower to Lender or arising under applicable law, whether or
not suit is brought, including but not limited to the defense of any Avoidance
Claims;

16.2. The actual costs, including photocopying (which, if performed by Lender’s
employees, shall be at the rate of $.10/page), travel, and legal fees and
expenses incurred in complying with any subpoena or other legal process
attendant to any litigation in which Borrower is a party; or

16.3. The actual amount of all costs and expenses, including legal fees, which
Lender may incur in enforcing this Agreement and any documents prepared in
connection herewith, or in connection with any insolvency proceeding commenced
by or against Borrower, including those (i) arising out the automatic stay,
(ii) seeking dismissal or conversion of the bankruptcy proceeding or
(iii) opposing confirmation of Borrower’s plan thereunder.

17. Termination.

17.1. This Agreement shall become effective upon the execution and delivery
hereof by Borrower and Lender and shall continue in full force and effect until
the end of the Initial Term.

17.2. This Agreement shall be automatically extended for successive Renewal
Terms unless (i) Borrower has given Lender at least thirty days’ prior written
notice, or (ii) Lender has given Borrower at least thirty days’ prior written
notice, of their respective intention to have this Agreement terminate at the
end of a Contractual Termination Date.

17.3. Upon the Termination Date, the unpaid balance of the Obligations shall be
due and payable without demand or notice.

17.4. Exposed Payments.

17.4.1. Upon termination of this Agreement, Borrower shall pay to Lender (or
Lender may retain), to hold in a non-segregated non-interest bearing account the
amount of all Exposed Payments (the “Preference Reserve”).

17.4.2. Lender may charge the Preference Reserve with the amount of any Exposed
Payments which Lender pays to the bankruptcy estate of the Account Debtor which
made the Exposed Payment, on account of a claim asserted under Section 547 of
the Bankruptcy Code.

17.4.3. Lender shall refund to Borrower from time to time that balance of the
Preference Reserve for which a claim under Section 547 of the Bankruptcy Code
can no longer be asserted due to the passage of the statute of limitations,
settlement with the bankruptcy estate of the Account Debtor or otherwise.

18. Revocation of Borrower’s Right to Sell Inventory Free and Clear of Lender’s
Security Interest.

Lender may, upon the occurrence of an Event of Default, revoke Borrower’s right
to sell Inventory free and clear of Lender’s security interest therein.

19. Account Stated.

Lender shall render to Borrower a statement setting forth the transactions
arising hereunder. Each statement shall be considered correct and binding upon
Borrower, absent manifest error, as an account stated, except to the extent that
Lender receives, within thirty (30) days after the mailing of such statement,
written notice from Borrower of any specific exceptions by Borrower to that
statement.

20. Retention of Records.

Lender shall retain any documents, schedules, invoices or other papers delivered
by Borrower only for such period as Lender, at its sole discretion, may
determine necessary, after which time Lender may destroy such records without
notice to or consent from Borrower.

21. Notices to Third Parties.

Lender shall have the right at any time to give any Guarantor or Subordinating
Creditor notice of any fact or event relating to this Agreement, as Lender may
deem necessary or desirable in Lender’s sole discretion, including, without
limitation, Borrower’s financial condition. Borrower shall provide to each
Guarantor and Subordinating Creditor a copy of each notice, statement or report
required to be given to Lender hereunder.

22. Information to Participants.

Lender may furnish any financial or other information concerning Borrower, or
any of its subsidiaries, heretofore or hereafter provided by Borrower to Lender,
pursuant to this Agreement or otherwise, to any prospective or actual purchaser
of any participation or other interest in any loans made by Lender to Borrower
(whether under this Agreement or otherwise), or to any prospective purchaser of
any securities issued or to be issued by Lender.

23. Entire Agreement. No promises of any kind have been made by Lender or any
third party to induce Borrower to execute this Agreement. No course of dealing,
course of performance or trade usage, and no parole evidence of any nature,
shall be used to supplement or modify any terms of this Agreement.

24. Notice.

24.1. All notices required to be given to any party other than Lender shall be
deemed given upon the first to occur of (i) five days after deposit thereof in a
receptacle under the control of the applicable national postal service with
first class postage prepaid, (ii) transmittal by electronic means to a receiver
under the control of such party; or (iii) actual receipt by such party or an
employee or agent of such party. All notices to Lender shall be deemed given
upon actual receipt by a responsible officer of Lender.

24.2. The addresses of the parties are as set forth below or as may otherwise be
specified from time to time in a writing sent by one party to the other in
accordance with the provisions hereof:

BORROWER

     
Address:
Attention:
Telephone:
Fax Number:
  1000 1st Avenue S., Suite 100
Seattle, WA 98134
William Meissner
(206) 624-3557
(206) 624-6857

LENDER

     
Address:
Attention:
Telephone:
Fax Number:
  14205 S.E. 36th Street, Suite 350
Bellevue, WA 98006
Douglas L. McDonald
(425)747-9090
(425)747-1404

24.3. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all signatures
were upon the same instrument. Delivery of an executed counterpart of the
signature page to this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement, and any party delivering such
an executed counterpart of the signature page to this Agreement by facsimile to
any other party shall thereafter also promptly deliver a manually executed
counterpart of this Agreement to such other party, provided that the failure to
deliver such manually executed counterpart shall not affect the validity,
enforceability, or binding effect of this Agreement.

25. Amendment and Waiver. Only a writing signed by all parties hereto may amend
this Agreement. No failure or delay in exercising any right hereunder shall
impair any such right that Lender may have, nor shall any waiver by Lender
hereunder be deemed a waiver of any default or breach subsequently occurring.
Lender’s rights and remedies herein are cumulative and not exclusive of each
other or of any rights or remedies that Lender would otherwise have.

26. Governing Law. This Agreement and all transactions contemplated hereunder
and/or evidenced hereby shall be governed by, construed under, and enforced in
accordance with the internal laws of the Chosen State.

27. Venue. Any suit, action or proceeding arising hereunder, or the
interpretation, performance or breach hereof, shall, if Lender so elects, be
instituted in any court sitting in the Chosen State, in the city in which
Lender’s chief executive office is located, or if none, any court sitting in the
Chosen State (the “Acceptable Forums”). Borrower agrees that the Acceptable
Forums are convenient to it, and submits to the jurisdiction of the Acceptable
Forums and waives any and all objections to jurisdiction or venue. Should such
proceeding be initiated in any other forum, Borrower waives any right to oppose
any motion or application made by Lender to transfer such proceeding to an
Acceptable Forum.

28. Judgment Currency. If, for purpose of obtaining or enforcing judgment
against any party in any court in any jurisdiction, it becomes necessary to
convert into a particular currency (the “Judgment Currency”) an amount due to
Lender in another currency (the “Indebtedness Currency”) under this agreement,
the conversion will be made at the rate of exchange prevailing on the business
day immediately preceding the date on which judgment is given.

If, as a result of a change in the rate of exchange between the date of judgment
and the date of actual payment, the conversion of the Judgment Currency into
Indebtedness Currency dollars results in Lender receiving less than the full
amount of Indebtedness Currency dollars payable to Lender, Borrower agrees to
pay Lender any additional amount (and in any event not a lesser amount) as may
be necessary to ensure that the amount received is not less than the full amount
of Indebtedness Currency dollars payable by Borrower on the date of judgment.
Any additional amount due under this section will be due as a separate debt,
gives rise to a separate cause of action, and will not be affected by judgment
obtained for any other sums due under this Agreement.

29. Jury Trial Waiver. IN RECOGNITION OF THE HIGHER COSTS AND DELAY WHICH MAY
RESULT FROM A JURY TRIAL, THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING HEREUNDER, OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY FURTHER WAIVES ANY RIGHT TO CONSOLIDATE ANY SUCH ACTION IN WHICH A
JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE
OR HAS NOT BEEN WAIVED; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

30. Service Of Process. Borrower agrees that Lender may effect service of
process upon Borrower by regular mail at the address set forth in this
Agreement, or at the option of Lender if Borrower is a Registered Organization,
by service upon Borrower’s agent for the service of process.

31. Assignment. Lender may assign its rights and delegate its duties hereunder.
Upon such assignment, Borrower shall be deemed to have attorned to such assignee
and shall owe the same obligations to such assignee and shall accept performance
hereunder by such assignee as if such assignee were Lender.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

          BORROWER:   Jones Soda Co. (USA) Inc.
   
By:
  /s/ William R. Meissner    
 
       
Name:
  William Meissner    
 
       
Title:
  CEO    
 
    LENDER:   Access Business Finance L.L.C.
   
By:
  /s/ Thomas E. Cleveland    
 
       
Name:
  Thomas E. Cleveland    
 
       
Title:
  Manager    
 
   

1

EXHIBIT A
[Form of Notification Letter]
[Letterhead of Lender]
Date:

[Name and address of Account Debtor]



      Re:Jones Soda Co. (USA) Inc.(the “Client”)  

Ladies and Gentlemen:

We are pleased to advise that, to enable the Client to better service its
customers, the Client has assigned its present and future accounts to us.

To the extent that you are now indebted or may in the future become indebted to
the Client on an account or a general intangible, payment thereof is to be made
payable to us and not to the Client or any other entity. Payment in any other
way will not discharge this obligation.

The payments should be mailed to us at the following address:

Access Business Finance L.L.C.

P.O. Box 85018

Bellevue, WA 98015-8518

This letter may only be revoked by a writing signed by one of our officers.

To assist us in applying payments please fax a copy of this letter to us
indicating your Federal Tax I.D. Number in this space: .

Thank you.

Very truly yours,

Access Business Finance L.L.C.

By:
Title:


Authorized

Jones Soda Co. (USA) Inc.

By:
Name:
Title:


2

EXHIBIT B
[Exceptions to Lender’s first priority interest]

3